OAKES, Circuit Judge
(concurring):
Probate and domestic relations are matters which have long been recognized as invoking, at least initially, interests which are predominantly of state concern. See In re Broderick’s Will, 88 U.S. (21 Wall.) 503, 22 L.Ed. 599 (1875); Barber v. Barber, 62 U.S. (21 How.) 582, 584, 16 L.Ed. 226 (1858). In this narrow area, of the law, we should be especially careful to avoid unnecessary or untimely interference with the State’s administration of its domestic policies. See Kamhi v. Cohen, 512 F.2d 1051, 1056 (2d Cir. 1975). In my view, with these considerations in mind, we should dismiss this case as one not yet ripe for the assertion of federal jurisdiction.1 The appellants, unlike the petitioner in Sosna v. Iowa, 419 U.S. 393, 95 S.Ct. 553, 42 L.Ed.2d 532 (1975), have never filed a complaint for divorce with the courts of the state whose law they seek to challenge. Until they do so, and the complaint is either summarily rejected by the clerk (as they claim it will be) or is considered by the New York courts,2 the controversy which they seek to litigate in this court has not in my view sufficiently ripened into an active dispute between the parties. If the complaint when filed is administratively rejected without filing by the clerk, we would then have Boddie v. Connecticut, 401 U.S. 371, 91 S.Ct. 780, 28 L.Ed.2d 113 (1971), as ample precedent for federal court intervention. Absent such event, the cause is not ready therefor.
I concur in the judgment of dismissal.

. The broader, evidently constitutional, basis of the majority’s opinion is one which, with due respect, I do not join.


. I realize that under the principles of Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), and Huffman v. Pursue, Ltd., 420 U.S. 592, 95 S.Ct. 1200, 43 L.Ed.2d 482 (1974), the appellants might be deprived of access to the federal district court if the state court takes jurisdiction and acts on the divorce complaint. See Sosna v. Iowa, 419 U.S. 393, 396 & n.3, 95 S.Ct. 553, 42 L.Ed.2d 532 (1975). See also Tang v. Appellate Division of the New York Supreme Court, First Dept., 487 F.2d 138 (2d Cir. 1973), cert. denied, 416 U.S. 906, 94 S.Ct. 1611, 90 L.Ed.2d 111 (1974). Were we in any area of the law, see Tang v. Appellate Division of the New York Supreme Court, First Dept., supra, 487 F.2d at 143 (Oakes, J., dissenting), other than domestic relations or probate, I would be most reluctant to expose a federal court civil rights plaintiff to such a Draconian requirement as going through what may very well turn out to be a futile, if not a fatal, gesture. But there is some solace even here in that the possibility of appeal to the Supreme Court from the state courts assures that ultimate federal review is available, and, of course, the state courts are bound to apply the United States Constitution as the supreme law of the land.